PER CURIAM.
This is an appeal from an order of the court sustaining a motion of appellees, defendants below, to dismiss the amended bill of complaint filed by the appellant, plaintiff below, in so far as said bill asserted claims based on two issues of city warrants, one for $4,000 and the other for $20,000, qn the ground that the court was without jurisdiction to hear and determine the issues so tendered. The plaintiff declined to amend, and appealed to this court from that order. As the jurisdiction of the court was put in issue, and the case was disposed of by a decision of that issue in favor of the defendants, the action of the court which is complained of is not subject to be reviewed by this court on appeal. United States v. Jahn, 155 U. S. 109, 15 Sup. Ct. 39, 39 L. Ed. 87; Knisely v. Burt, 248 Fed. 493, 160 C. C. A. 503.
The appeal is dismissed.